DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-22 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Price et al. (US 7,716,376 B1; hereafter Price).

With respect to claim 1, Price discloses a method (Title; Abstract) implemented by a mobile User Equipment (UE) (102(1) and 102(J) in FIG. 1) the method comprising:
 executing a UE media service application (col. 3, lines 1-15) for representing in a single graphical user interface (GUI) (402, 400, 400 of FIG. 4) of the mobile UE different media service communication environments operated by different media service providers (Abstract; col. 1, lines 32-45, see the Video and Text, Audio, or graphics as the different media providers); 
receiving status information related to a status (col. 6, lines 14-20, see the video playback start time) of a first media service communication environment of the different media service communication environments (Abstract; col. 1, lines 32-45, see the Video and Text, Audio, or graphics as the different media environs); and 
representing in the single GUI (402, 400, 400 of FIG. 4) the status information (col. 6, lines 14-20, see the video playback start time) related to the status of the first media service communication environment (Abstract; col. 1, lines 32-45, see the Video and Text, Audio, or graphics as the different media environs).

With respect to claim 2, Price further discloses wherein the method further comprises registering for UE (102(1) and 102(J) in FIG. 1) access to one of the different media service communication environments (Abstract; col. 1, lines 32-45, see the Video and Text, Audio, or graphics as the different media environs) using the UE media service application (col. 3, lines 1-15).

With respect to claim 3, Price further discloses wherein the method further comprises accessing, over a communication network, the different media service communication environments (Abstract; col. 1, lines 32-45, see the Video and Text, Audio, or graphics as the different media environs).

With respect to claim 4, Price further discloses wherein the method further comprises representing in the single GUI (402, 400, 400 of FIG. 4) the different media service environments (Abstract; col. 1, lines 32-45, see the Video and Text, Audio, or graphics as the different media environs).

With respect to claim 5, Price further discloses wherein the method further comprises sending one or more identifiers over a communications network, each identifier identifying (col. 6, lines 14-20, see the video playback start time; the application in the Mobile UE must use identifiers to function in the network) an entity from which to receive media content, wherein the one or more identifiers comprise an identifier (col. 6, lines 14-20, see the video playback start time) related to the first media service communication environment (Abstract; col. 1, lines 32-45, see the Video and Text, Audio, or graphics as the different media environs).

With respect to claim 6, Price further discloses wherein the status information is availability of a user of the first media service communication environment (Abstract; col. 1, lines 32-45, see the Video and Text, Audio, or graphics as the different media environs). 


With respect to claim 7, Price further discloses wherein the status information (col. 6, lines 14-20, see the video playback start time) is availability of data of the first media service communication environment (Abstract; col. 1, lines 32-45, see the Video and Text, Audio, or graphics as the different media environs).

With respect to claim 8, Price further discloses wherein the different media service environments comprise chat or Voice over Internet Protocol (VoIP) communication environments and wherein the status information (col. 6, lines 14-20, see the video playback start time) is data relating to a respective chat or VoIP communication session of the respective chat or VoIP communication environment (Abstract; col. 1, lines 32-45, see the Video and Text, Audio, or graphics as the different media environs).

With respect to claim 9, Price further discloses comprising: 
receiving second status information related to a status (col. 7, lines 10-30, see the text chat data) of a second media service communication environment of the different media service communication environments (Abstract; col. 1, lines 32-45, see the Video and Text, Audio, or graphics as the different media environs); 
wherein the first status information comprises data relating to an availability of a user associated with a chat or Voice over Internet Protocol (VoIP) communication session of the first media service communication environment; and/or 
wherein the second status information comprises data relating to an availability of a user associated with a chat or VoIP communication session of the second media service communication environment (Abstract; col. 1, lines 32-45, see the Video and Text, Audio, or graphics as the different media environs).

With respect to claim 10, Price discloses a mobile User Equipment (UE) (102(1) and 102(J) in FIG. 1), the mobile UE comprising communications equipment, and processing equipment, wherein said processing equipment is configured to:
execute a UE media service application (col. 3, lines 1-15) for representing in a single graphical user interface (GUI) (402, 400, 400 of FIG. 4) of the mobile UE different media service communication environments operated by different media service providers (Abstract; col. 1, lines 32-45, see the Video and Text, Audio, or graphics as the different media providers); 
receive status information related to a status (col. 6, lines 14-20, see the video playback start time) in a first media service communication environment of the different media service communication environments (Abstract; col. 1, lines 32-45, see the Video and Text, Audio, or graphics as the different media environs); and 
represent in the single GUI (402, 400, 400 of FIG. 4) the status information related to the status (col. 6, lines 14-20, see the video playback start time) of the first media service communication environment (Abstract; col. 1, lines 32-45, see the Video and Text, Audio, or graphics as the different media environs). 

With respect to claim 11, Price further discloses wherein the processing equipment is configured to register for UE access to one of the different media service communication environments (Abstract; col. 1, lines 32-45, see the Video and Text, Audio, or graphics as the different media environs) using the UE media service application (col. 3, lines 1-15).

With respect to claim 12, Price further discloses wherein the processing equipment is configured to access, over a communication network, the different media service communication environments (Abstract; col. 1, lines 32-45, see the Video and Text, Audio, or graphics as the different media environs).

With respect to claim 13, Price further discloses wherein the processing equipment is configured to represent in the single GUI (402, 400, 400 of FIG. 4) the different media service environments (Abstract; col. 1, lines 32-45, see the Video and Text, Audio, or graphics as the different media environs).

With respect to claim 14, Price further discloses wherein the processing equipment is configured to send one or more identifiers (col. 6, lines 14-20, see the video playback start time ; the application in the Mobile UE must use identifiers to function in the network) over a communications network, each identifier identifying an entity from which to receive media content, wherein the one or more identifiers (col. 6, lines 14-20, see the video playback start time ; the application in the Mobile UE must use identifiers to function in the network) comprise an identifier related to the first media service communication environment (Abstract; col. 1, lines 32-45, see the Video and Text, Audio, or graphics as the different media environs).

With respect to claim 15, Price further discloses wherein the status information (col. 6, lines 14-20, see the video playback start time) is availability of a user of the first media service communication environment (Abstract; col. 1, lines 32-45, see the Video and Text, Audio, or graphics as the different media environs).

With respect to claim 16, Price further discloses wherein the status information (col. 6, lines 14-20, see the video playback start time) is availability of data of the first media service communication environment (Abstract; col. 1, lines 32-45, see the Video and Text, Audio, or graphics as the different media environs).

With respect to claim 17, Price further discloses wherein the different media service environments comprise chat or Voice over Internet Protocol (VoIP) communication environments and wherein the status information (col. 6, lines 14-20, see the video playback start time) is data relating to a respective chat or VoIP communication session of the respective chat or VoIP communication environment (Abstract; col. 1, lines 32-45, see the Video and Text, Audio, or graphics as the different media environs).


With respect to claim 18, Price further discloses  wherein the processing equipment is further configured to: receive second status information (col. 7, lines 10-30, see the text chat data) related to a status of a second media service communication environment of the different media service communication environments (Abstract; col. 1, lines 32-45, see the Video and Text, Audio, or graphics as the different media environs); and
wherein the first status information comprises data relating to an availability of a user associated with a chat or Voice over Internet Protocol (VoIP) communication session of the first media service communication environment; and/or 
wherein the second status information (col. 7, lines 10-30, see the text chat data) comprises data relating to an availability of a user associated with a chat or VoIP communication session of the second media service communication environment (Abstract; col. 1, lines 32-45, see the Video and Text, Audio, or graphics as the different media environs).

With respect to claim 19, Price discloses a method (Title; Abstract) implemented by a User Equipment (UE) media service client of a mobile UE (102(1) and 102(J) in FIG. 1), the method comprising: 
sending, from the UE media service client to an application server (108(1) in FIG. 1, 108(M) in FIG. 1), one or more identifiers, each identifier identifying an entity from which to receive media content (col. 6, lines 14-20, see the video playback start time); and
 obtaining a mapping of a media service environment feature of a given one of different media service environments to a received identifier (col. 6, lines 14-20, see the video playback start time) for coordinating communication between a media service client of a plurality of media service clients executed by the application server and the given one of the different media service environments (Abstract; col. 1, lines 32-45, see the Video and Text, Audio, or graphics as the different media environs); and 
wherein each of the media service clients accesses different ones of the different media service environments (Abstract; col. 1, lines 32-45, see the Video and Text, Audio, or graphics as the different media environs).

With respect to claim 20, Price further discloses wherein the media service environment feature is related to an icon representation (col. 6, lines 14-20, see the video playback start time) in a graphical user interface. 


With respect to claim 21, Price discloses a User Equipment (UE) media service client of a mobile UE (102(1) and 102(J) in FIG. 1), the mobile UE comprising communications equipment, and processing equipment, wherein said processing equipment is configured to: 
send, from the UE media service client to an application server (108(1) in FIG. 1, 108(M) in FIG. 1), one or more identifiers, each identifier identifying an entity from which to receive media content; and 
obtain a mapping of a media service environment feature of a given one of different media service environments to a received identifier (col. 6, lines 14-20, see the video playback start time) for coordinating communication between a media service client of a plurality of media service clients executed by the application server and the given one of the different media service environments (Abstract; col. 1, lines 32-45, see the Video and Text, Audio, or graphics as the different media environs); and 
wherein each of the media service clients accesses different ones of the different media service environments (Abstract; col. 1, lines 32-45, see the Video and Text, Audio, or graphics as the different media environs).


With respect to claim 22, Price further discloses wherein the media service environment feature is related to an icon representation (col. 6, lines 14-20, see the video playback start time) in a graphical user interface.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        June 30, 2022